Electronically Filed
                                                     Supreme Court
                                                     SCEC-XX-XXXXXXX
                                                     08-DEC-2020
                                                     08:41 AM
                                                     Dkt. 53 OGMD
                         SCEC-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


    EMIL SVRCINA; KARL DICKS; and BANNER FANENE, Plaintiffs,

                               vs.

    SCOTT T. NAGO, in his capacity as Chief Election Officer
 for the State of Hawai#i; STATE OF HAWAI#I OFFICE OF ELECTIONS;
        and GLEN TAKAHASHI, in his capacity as City Clerk
         of the City and County of Honolulu, Defendants.


                       ORIGINAL PROCEEDING

               ORDER DISMISSING ELECTION COMPLAINT
   (By: Recktenwald, C.J., Nakayama, McKenna, and Wilson, JJ.,
    and Circuit Judge To#oto#o, assigned by reason of vacancy)

          Upon consideration of plaintiffs Emil Svrcina, Karl

Dicks, and Banner Fanene’s election complaint, filed on November

23, 2020, defendants Chief Election Officer Scott T. Nago and the

State of Hawai#i Office of Elections’ motion to dismiss, filed on

November 27, 2020, defendant City Clerk of the City and County of

Honolulu Glen Takahashi’s joinder to the motion to dismiss, filed

on November 30, 2020, Plaintiffs’ response to the motion to

dismiss, filed on December 2, 2020, the respective supporting

documents, and the records and files herein, it appears that:

(1) any request for relief with regards to the August 8, 2020

Primary Election is untimely, see HRS § 11-173.5 (election

contests of a primary election shall be filed no later than the
thirteenth day after the primary election); (2) Plaintiffs lack

standing to challenge the results of all federal, state, and

county races for the August 8, 2020 Primary Election and the

November 3, 2020 General Election, see HRS § 11-172 (an election

contest shall be filed by “any candidate, or qualified political

party directly interested, or any thirty voters of any election

district”); and (3) even if Plaintiffs had standing, they can

prove no set of facts in support of their claims that would

entitle them to relief, see HRS § 11-172 (“The complaint shall

set forth any cause or causes, such as but not limited to,

provable fraud, overages, or underages, that could cause a

difference in the election results.”); Tataii v. Cronin, 119

Hawai#i 337, 339, 198 P.3d 124, 126 (2008); Akaka v. Yoshina, 84

Hawai#i 383, 935 P.2d 98 (1997); Funakoshi v. King, 65 Haw. 312,

317-18, 651 P.2d 912, 915 (1982).   Accordingly,

          IT IS HEREBY ORDERED that the motion to dismiss is

granted and the complaint is dismissed.

          IT IS HEREBY FURTHER ORDERED that all pending motions

are dismissed.

          DATED: Honolulu, Hawai#i, December 8, 2020.

                                    /s/ Mark E. Recktenwald

                                    /s/ Paula A. Nakayama

                                    /s/ Sabrina S. McKenna

                                    /s/ Michael D. Wilson

                                    /s/ Fa#auuga To#oto#o



                                2